83817: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-01489: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83817


Short Caption:IN RE: DISCIPLINE OF ELAINE A. DOWLINGCourt:Supreme Court


Lower Court Case(s):NONEClassification:Bar Matter - Discipline - Appeal


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:11/23/2021How Submitted:On Record








+
						Party Information
					


RoleParty NameRepresented By


AppellantElaine A. DowlingOsvaldo E. Fumo
							(Pitaro & Fumo, Chtd.)
						


RespondentState Bar of NevadaBruce C. Hahn
							(State Bar of Nevada/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


02/08/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


11/22/2021Filing FeeAppeal Filing fee waived. Bar Matter/Bar Discipline. (SC).


11/22/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vols. I & II. (SC).21-33499




11/22/2021Notice/OutgoingIssued Notice of Bar Matter Briefing Schedule/Discipline. Due date: 30 days.  If no opening brief is filed, the matter will be submitted for decision on the record without briefing or oral argument. (SC).


11/23/2021Notice/OutgoingIssued Corrected Notice of Bar Discipline by Consent. (SC).21-33652




11/23/2021Case Status UpdateSubmitted for Decision. (SC).


01/14/2022Order/Dispositional BarFiled Order Approving Conditional Guilty Plea Agreement. "We hereby suspend Elaine A. Dowling for six months, stayed during a two-year probationary period subject to the following conditions: Dowling participate in a legal practice mentoring program; she participate in a Nevada Lawyer Assistance Program evaluation and all recommended follow-up; she take eight additional CLE credits in law practice management, one of which must be on the topic of engagement agreements; she cease all business relationships with former Nevada attorney Shawn Hackman; and she not engage in any conduct that results in a letter of reprimand or more severe discipline." RP/JH/KP. (SC).22-01489





Combined Case View